DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment filed on 02/14/2022.
Claims 1-11, and 13-20 are pending and are rejected.
Claims 1-2, 7-8, 12, 14, and 20 have been amended.
Claim 12 is objected.

Response to Arguments
Applicant’s arguments, with respect to the rejection under 35. U.S.C 101 have been fully considered and are persuasive.  The rejection of claims 8-13 has been withdrawn. 
Applicant's arguments, with respect to the rejection under 35. U.S.C 103, have been fully considered but they are not persuasive. Applicant are arguing in substance the following:
Arguments to claims 1, 8, and 14:
Chew fails to teach:	creating, by the computing device using machine learning, a clustering model using the analyzed historical information and the data from the plurality of IoT sensors, wherein the clustering model correlates the data from the plurality of IoT sensors to a contextual situation.
Response to the arguments of claims 1, 8, and 14:
Examiner thanks the applicant for indicating that the Examiner mistakenly cites Kattepur instead of Chew in the motivation.  Correction was made.


Furthermore, Hanes [0060] teaches that the End Device estimates the workload of a process or operation to be completed immediately or in the future in order to generate one or more load profiles. The load profile(s) are based on previous execution of the operation(s), or other historical data, wherein [0063] teaches that the load profile is used to request additional fog resources.  Hanes also teaches using the historical data to determine the fog resources.  
The combination of Hanes and Chew teaches the amended argument.  The rejection is maintained.

Arguments to claims 7 and 20:
Kattepur fails to teach 

Response to the arguments of claims 7 and 20:
Kattepur ([0022]) teaches that additional architectural modifications are needed in order to coordinate the high volume, velocity, variety, variability, wherein the "additional architectural modifications are needed corresponds to “creating the clustering model”.  Paragraph [0023] further teaches that for IoT applications where sensors are typically mobile and produce data at large volumes and/or velocity, moving control and actuation servers to nodes nearer to the edge devices reduces traffic on the cloud data centre, while still maintaining low latency overheads, wherein moving to nodes nearer to the edge devices correspond to correlating the data from the plurality of IoT sensors to the contextual situation, wherein the contextual situation includes high volume, velocity, variety, variability of data.
Furthermore, because Chew already taught creating the clustering model comprises correlating the data from the contextual situation.  Including the contextual situation that includes high volume, velocity, variety, variability to teach the claimed elements “volume, a velocity, a variety, and a variability of the data received from the plurality of IoT sensors” is obviously.
The combination of Hanes, Chew, and Kattepur teach the limitation above.  The rejection is maintained.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "a volume, a velocity, a variety, and a variability" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim because these elements have been cited in lines 5-6.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if it amended to overcome the 35 U.S.C 112 rejection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner' s statement of reasons for allowance:
The prior arts of record does not teach or suggest the claim as amended:
wherein the historical information about the data includes a volume of generated data, a
velocity of generated data, a variety of data, and a variability of data, generated by the plurality
of IoT sensors, and camera feeds received from one or more of the plurality of IoT sensors, and
wherein the at least one contextual situation is based on a volume, a velocity, a variety,
and a variability of the data received from the plurality of IoT sensors,
further comprising program instructions executable to:
identify differences in data generated by different ones of the plurality of IoT

	correlate the differences in the data generated to different contextual situations of
the plurality of contextual situations; and
	identify a relative position in the environment for each of the plurality of IoT
sensors for each of the different contextual situations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hanes (US 20190245806 A1) in view of Chew (US 20180181868).
As to claim 1, Hanes teaches a method comprising:
analyzing, by the computing device using machine learning, historical information about the data from the plurality of IoT sensors ([0060] the End Device 115 estimates the workload of a process or operation to be completed immediately or in the future in order to generate one or more load profiles.  The load profile(s) are based on previous execution of the operation(s), or other historical data; [0020] end devices include IoT devices; [0068] Based on prior fog resource usage (by the particular smartwatch and/or by similar End Devices 445), the Fog Orchestrator 405 may learn what a typical load profile and duration look like (computing device using machine learning), and assign such a profile to the current reservation request),
determining, by the computing device, a number of computing nodes based on the clustering model and additional data received from the plurality of IoT sensors ([0077] the Fog Orchestrator determines whether sufficient resources are available in the mesh (number of computing nodes). If the resources included within Fog Nodes controlled by Fog Orchestrator are insufficient to satisfy the request, Fog Orchestrator may forward some or all of the request to one or more other Fog Orchestrators to see whether they can service some or all of the request (based on the clustering model and additional data); wherein [0050] the fog device 802 is a group of IoT devices in a store); and
deploying, by the computing device, at least one mobile computing node in the environment based on the determined number of computing nodes and a number of existing computing nodes in the environment ([0079] the Fog Orchestrator also confirms that the selected Fog Node(s) are still available. If no response is received, the Fog Orchestrator can move on to select a different Fog Node, if possible; [0081] a reference to the Fog Node(s) 470 or particular fog computing resources that have been reserved (deploying)).
Hanes does not explicitly teach
receiving, by a computing device, data from a plurality of Internet-of-Things (IoT) sensors in an environment;
creating, by the computing device using machine learning, a clustering model using the analyzed historical information and the data from the plurality of IoT sensors, wherein the clustering model correlates the data from the plurality of IoT sensors to a contextual situation;
Chew teaches 
([0045] the gateway device, edge device, aggregation device, fog device, and so on may collect data from IoT smart sensors and send the sensor data to an IoT cloud computing network);
creating, by the computing device using machine learning, a clustering model using the analyzed historical information and the data from the plurality of IoT sensors, wherein the clustering model correlates the data from the plurality of IoT sensors to a contextual situation ([0016] using a supervised machine-learning algorithm that implements a set of prediction functions for a set of subject categories, e.g., gender, age, emotion, pose, gaze, facial expression, speech (contextual situation), [0020], fig. 1, the analytics result 114 may include a prediction result 116 for each of the analytics subject categories 118 and a calculated confidence level 120 associated with the prediction result 116 for the analytics subject categories 118.  Consequently, client computing device 104 may invoke an action in response to analytics result 114; [0038] the confidence level of the re-dispositioned analytics results determined by the cloud computing device may be compared to a threshold. If the confidence level of the re-dispositioned analytics results is above the threshold, the client computing device may initiate an action (creating..., model) in response to the analytics results of the cloud-hosted analytics determiner);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Hannes disclosure, the data is received from IoT sensors, as taught by Chew.  One would be motivated to do so for monitoring, tracking, or controlling other devices and items, including further IoT devices.

As to claim 2, Hanes and Chew teach the method according to claim 1, Hanes further teaches the method, further comprising 
([0029] when a new reservation is made or computing resources in the fog change, an update communication can be broadcast throughout a fog mesh, and each Fog Node 210A-D that also operates as a Fog Orchestrator 205 can update its records to reflect the change in the topology).

As to claim 3, Hanes and Chew teach the method according to claim 2, wherein Hanes further teaches
the determining the number of computing nodes is further based on the change in the contextual situation ([0055] when a new reservation is requested, Fog Orchestrator determines or predicts whether sufficient resources will be available by comparing the known Fog Node Resources records and the existing Reservation 435. If comparing Fog Node Resources and Reservations indicates that sufficient resources are available at the specified time, Fog Orchestrator 405 may select one or more Fog Nodes to carry out the future workload).

As to claim 4, Hanes and Chew teach the method according to claim 1, wherein Hanes further teaches the data from the plurality of IoT sensors comprises at least one selected from the group consisting of:

temperature data;
humidity data;
barometric pressure data;
wind speed and direction data;
precipitation quantity data;
([0061] a workload with such bursts of activity could be associated, for example, with a drone capturing video or images);
still images ([0056] processing of incoming data (e.g., processing recorded audio, images, or sensor data));
infrared images;
motion data; and
acceleration data.

As to claim 5, Hanes and Chew teach the method according to claim 1, wherein Hanes further teaches
the data from the plurality of IoT sensors is received by the computing device via at least one of the existing computing nodes in the environment ([0020] edge devices (e.g., fog orchestrators) used to manage fog resource can also receive requests to reserve fog computing resources for future use by end devices (e.g., user devices or IoT devices)).

As to claim 6, Hanes and Chew teach the method according to claim 5, wherein Chew further teaches 
the at least one of the existing computing nodes in the environment receives the data via a Bluetooth connection, a Wi-Fi connection, a near-field communication (NFC) connection, or a 5G connection ([0066] The mesh transceiver may use any number of frequencies and protocols, such as 2.4 gigahertz (GHz) transmissions under the IEEE 802.15.4 standard, using the Bluetooth® low energy (BLE) standard, as defined by the Bluetooth® Special Interest Group).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Hannes disclosure, a bluetooth communication, as 

As to claim 8, Hanes teaches a computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media, the program instructions executable to:
analyzing, using machine learning, historical information about the data from the plurality of IoT sensors ([0060] the End Device 115 estimates the workload of a process or operation to be completed immediately or in the future in order to generate one or more load profiles.  The load profile(s) are based on previous execution of the operation(s), or other historical data; [0020] end devices include IoT devices; [0068] Based on prior fog resource usage (by the particular smartwatch and/or by similar End Devices 445), the Fog Orchestrator 405 may learn what a typical load profile and duration look like (computing device using machine learning), and assign such a profile to the current reservation request),
determine a change in the environment based on the clustering model and additional data received from the plurality of IoT sensors ([0055] whenever a new reservation is accepted, a new Reservation 435 is made and stored, such that Fog Orchestrator 405 knows which resources remain available for reservation);
determine a number of computing nodes based on the clustering model and the change in the environment ([0077] the Fog Orchestrator determines whether sufficient resources are available in the mesh. If the resources included within Fog Nodes controlled by Fog Orchestrator are insufficient to satisfy the request, Fog Orchestrator may forward some or all of the request to one or more other Fog Orchestrators to see whether they can service some or all of the request); and
([0079] the Fog Orchestrator also confirms that the selected Fog Node(s) are still available. If no response is received, the Fog Orchestrator can move on to select a different Fog Node, if possible; [0081] a reference to the Fog Node(s) 470 or particular fog computing resources that have been reserved; wherein [0050] the fog device 802 is a group of IoT devices in a store).
Hanes does not explicitly teach
receive data from a plurality of Internet-of-Things (IoT) sensors in an environment;
create, using machine learning, a clustering model using the analyzed historical information and the data from the plurality of IoT sensors;
Chew teaches
receive data from a plurality of Internet-of-Things (IoT) sensors in an environment ([0045] the gateway device, edge device, aggregation device, fog device, and so on may collect data from IoT smart sensors and send the sensor data to an IoT cloud computing network);
create, using machine learning, a clustering model using the analyzed historical information and the data from the plurality of IoT sensors ([0016] using a supervised machine-learning algorithm that implements a set of prediction functions for a set of subject categories, e.g., gender, age, emotion, pose, gaze, facial expression, speech (contextual situation), [0020], fig. 1, the analytics result 114 may include a prediction result 116 for each of the analytics subject categories 118 and a calculated confidence level 120 associated with the prediction result 116 for the analytics subject categories 118.  Consequently, client computing device 104 may invoke an action in response to analytics result; [0038] the confidence level of the re-dispositioned analytics results determined by the cloud computing device may be compared to a threshold. If the confidence level of the re-dispositioned analytics results is above the threshold, the client computing device may initiate an action (creating..., model) in response to the analytics results of the cloud-hosted analytics determiner);
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Hannes disclosure, the data is received from IoT sensors, as taught by Chew.  One would be motivated to do so for monitoring, tracking, or controlling other devices and items, including further IoT devices.

As to claim 9, Hanes and Chew teach the computer program product according to claim 8, wherein Hanes further teaches the data from the plurality of IoT sensors comprises at least one selected from the group consisting of:
temperature data;
humidity data;
barometric pressure data;
wind speed and direction data;
precipitation quantity data;
video ([0061] a workload with such bursts of activity could be associated, for example, with a drone capturing video or images);
still images ([0056] processing of incoming data (e.g., processing recorded audio, images, or sensor data));
infrared images;
motion data; and
acceleration data.

As to claim 10, Hanes and Chew teach the computer program product according to claim 8, wherein Hanes further teaches 
the data from the plurality of IoT sensors is received via at least one of the existing computing nodes in the environment ([0020] edge devices (e.g., fog orchestrators) used to manage fog resource can also receive requests to reserve fog computing resources for future use by end devices (e.g., user devices or IoT devices)).

As to claim 11, Hanes and Chew teach the computer program product according to claim 10, wherein Chew further teaches 
the at least one of the existing computing nodes in the environment receives the data via a Bluetooth connection, a Wi-Fi connection, a near-field communication (NFC) connection, or a 5G connection ([0066] The mesh transceiver may use any number of frequencies and protocols, such as 2.4 gigahertz (GHz) transmissions under the IEEE 802.15.4 standard, using the Bluetooth® low energy (BLE) standard, as defined by the Bluetooth® Special Interest Group).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Hannes disclosure, a Bluetooth communication, as taught by Chew.  One would be motivated to do so to use wireless communication types for monitoring, tracking, or controlling other devices and items, including further IoT devices.

As to claim 13, Hanes and Chew teach the computer program product according to claim 8, wherein Hanes further teaches
the existing computing nodes in the environment are static nodes ([0028] each Fog Node may be one or more computing systems located on or near a gateway, router, or other network device near the edge of the network).

As to claim 14, Hanes teaches a system comprising:
a processor, a computer readable memory, one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable to:
analyzing, using machine learning, historical information about the data from the plurality of IoT sensors ([0060] the End Device 115 estimates the workload of a process or operation to be completed immediately or in the future in order to generate one or more load profiles.  The load profile(s) are based on previous execution of the operation(s), or other historical data; [0020] end devices include IoT devices; [0068] Based on prior fog resource usage (by the particular smartwatch and/or by similar End Devices 445), the Fog Orchestrator 405 may learn what a typical load profile and duration look like (computing device using machine learning), and assign such a profile to the current reservation request)
determine a number of computing nodes based on the clustering model and additional data received from the plurality of IoT sensors ([0077] the Fog Orchestrator determines whether sufficient resources are available in the mesh (number of computing nodes). If the resources included within Fog Nodes controlled by Fog Orchestrator are insufficient to satisfy the request, Fog Orchestrator may forward some or all of the request to one or more other Fog Orchestrators to see whether they can service some or all of the request); and
deploy at least one mobile computing node in the environment based on the determined number of computing nodes and a number of existing computing nodes in the environment ([0079] the Fog Orchestrator also confirms that the selected Fog Node(s) are still available. If no response is received, the Fog Orchestrator can move on to select a different Fog Node, if possible; [0081] a reference to the Fog Node(s) 470 or particular fog computing resources that have been reserved (deploying); wherein [0050] the fog device 802 is a group of IoT devices in a store).
Hanes does not explicitly teach
receive data from a plurality of Internet-of-Things (IoT) sensors in an environment;
creating, using machine learning, a clustering model using the analyzed historical information and the data from the plurality of IoT sensors, wherein the clustering model correlates the data from the plurality of IoT sensors to a contextual situation;
Chew teaches
receive data from a plurality of Internet-of-Things (IoT) sensors in an environment ([0045] the gateway device, edge device, aggregation device, fog device, and so on may collect data from IoT smart sensors and send the sensor data to an IoT cloud computing network);
creating, using machine learning, a clustering model using the analyzed historical information and the data from the plurality of IoT sensors, wherein the clustering model correlates the data from the plurality of IoT sensors to a contextual situation ([0016] using a supervised machine-learning algorithm that implements a set of prediction functions for a set of subject categories, e.g., gender, age, emotion, pose, gaze, facial expression, speech (contextual situation), [0020], fig. 1, the analytics result 114 may include a prediction result 116 for each of the analytics subject categories 118 and a calculated confidence level 120 associated with the prediction result 116 for the analytics subject categories 118.  Consequently, client computing device 104 may invoke an action in response to analytics result; [0038] the confidence level of the re-dispositioned analytics results determined by the cloud computing device may be compared to a threshold. If the confidence level of the re-dispositioned analytics results is above the threshold, the client computing device may initiate an action (creating..., model) in response to the analytics results of the cloud-hosted analytics determiner);


As to claim 15, Hanes and Chew teach the system according to claim 14, Hanes further teaches the program instructions further being executable to determine a change in a contextual situation using the model and the additional data received from the plurality of IoT sensors ([0029] when a new reservation is made or computing resources in the fog change, an update communication can be broadcast throughout a fog mesh, and each Fog Node 210A-D that also operates as a Fog Orchestrator 205 can update its records to reflect the change in the topology).

As to claim 16, Hanes and Chew teach the system according to claim 15, wherein Hanes further teaches the determining the number of computing nodes is further based on the change in the contextual situation ([0055] when a new reservation is requested, Fog Orchestrator determines or predicts whether sufficient resources will be available by comparing the known Fog Node Resources records and the existing Reservation 435. If comparing Fog Node Resources and Reservations indicates that sufficient resources are available at the specified time, Fog Orchestrator 405 may select one or more Fog Nodes to carry out the future workload).

As to claim 17, Hanes and Chew teach the system according to claim 14, wherein Hanes further teaches the data from the plurality of IoT sensors comprises at least one selected from the group consisting of:
temperature data;

barometric pressure data;
wind speed and direction data;
precipitation quantity data;
video ([0061] a workload with such bursts of activity could be associated, for example, with a drone capturing video or images);
still images ([0056] processing of incoming data (e.g., processing recorded audio, images, or sensor data));
infrared images;
motion data; and
acceleration data.

As to claim 18, Hanes and Chew teach the system according to claim 14, wherein Hanes further teaches the data from the plurality of IoT sensors is received by the computing device via at least one of the existing computing nodes in the environment ([0020] edge devices (e.g., fog orchestrators) used to manage fog resource can also receive requests to reserve fog computing resources for future use by end devices (e.g., user devices or IoT devices)).

As to claim 19, Hanes and Chew teach the system according to claim 18, wherein Chew further teaches the at least one of the existing computing nodes in the environment receives the data via a Bluetooth connection, a Wi-Fi connection, a near-field communication (NFC) connection, or a 5G connection ([0066] The mesh transceiver may use any number of frequencies and protocols, such as 2.4 gigahertz (GHz) transmissions under the IEEE 802.15.4 standard, using the Bluetooth® low energy (BLE) standard, as defined by the Bluetooth® Special Interest Group).
.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanes (US 20190245806 A1), in view of Chew (US 20180181868), and further in view of Kattepur (US 20180109428 A1).
As to claim 7, Hanes and Chew teach the method according to claim 1, Hanes does not explicitly teach
wherein the creating the clustering model comprises correlating the data from the plurality of IoT sensors to the contextual situation based on a volume, a velocity, a variety, and a variability of the data received from the plurality of IoT sensors.
Kattepur teaches
wherein the creating the clustering model comprises correlating the data from the plurality of IoT sensors to the contextual situation based on a volume, a velocity, a variety, and a variability of the data received from the plurality of IoT sensors ([0022] in order to coordinate the high volume, velocity, variety, variability of data that are produced in IoT applications, additional architectural modifications are needed with respect to cloud computing architectures).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Hannes disclosure, the data is coordinated based on volume, a velocity, a variety, and a variability, as taught by Kattepur.  One would be motivated to do so for optimal deployment of Fog computations in Internet of Things (IoT) environments.	

As to claim 20, Hanes and Chew teach the system according to claim 14, Hanes does not explicitly teach wherein the creating the model comprises correlating the data from the plurality of IoT sensors to the contextual situation based on a volume, a velocity, a variety, and a variability of the data received from the plurality of IoT sensors.
Kattepur teaches
the creating the model comprises correlating the data received from the plurality of IoT sensors to a contextual situation based on a volume, a velocity, a variety, and a variability of the data received from the plurality of IoT sensors ([0022] in order to coordinate the high volume, velocity, variety, variability of data that are produced in IoT applications, additional architectural modifications are needed with respect to cloud computing architectures).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Hannes disclosure, the data is coordinated based on volume, a velocity, a variety, and a variability, as taught by Kattepur.  One would be motivated to do so for optimal deployment of Fog computations in Internet of Things (IoT) environments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/               Primary Examiner, Art Unit 2454